Title: Abigail Adams 2d to John Quincy Adams, 26 August 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 6
      Grosvenor Square August 26th. 1785
     
     Lyde sailed the 24th. with a long Letter for you from me, and I have now commenced N 6, which I propose giving to the Care of Mr. Storer he talks of going next week. If so, this will be but short. But alas my Brother 14 weeks have elapsd since you left us, and we not yet any account of your arrival. Hopes and fears alternately possess my mind, and I can not banish anxiety upon your account. May you be safe, and happyly settled with your friends ere this. I think of you continually—our days are dull, and our Evenings very lonesome. Tis then I miss you most. You know not what a Winter I have in anticipation, the weather horrible, little society, no associates, no Brother, to enliven the scenes. Ah, I wish you were here. But I must indeavour to recollect the few event which have taken place since I closed my last. For this I must turn to my journal. It tells me that a fryday the 11th. your Mamma and myself and Mr. Storer called upon Mrs. Roggers and took her with us, to make a visit to Mrs. Hay at Hamsted, but there was not any thing took place worthy a relation.
      
     
      Fryday, 12
     
     Early in the Morning I heard a strange Noise about the House like the ringing on a warming Pan. Upon inquiry when I went down to Breakfast found from the servants that it was a set of People who Stile themselves Marro bone and cleavers, belonging to the Prince of Wales, who had assaulted the House because it was his Highnesses Birth day, and demanded mony as due to them from all the Foreign Ambassadors. However as Pappa had been deceived by the same People when he first arrived who called themselvs His Majestys Marro bone and cleavers—to whom he gave a gunia, and afterward found that they were not in the list of those who had a right to demand any thing—he did not give them any thing. When we first arrived we were applied to dayly, allmost Hourly by the People of the Kings Household, with their Books, with the Names of all the Foreign Ministers with sums given by each. These were Porters footmen Bell ringers under Porters, and the duce knows wholl all. Some demanded one Gunia and others 2, the whole sum which Pappa was obliged to give was not less than 25 or 30 Gunieas. This is a Custom of Courts, and you know one might as easily attempt to alter the course of the flowing of the sea, as to refuse them. Pappa has had a thrille fortior this year. He gave Etrennes to you know what amount in France. Mr. Lotter Dumas was applyd to at the Hague, and Paid the usual sum, on your father account, and here he has Paid it upon being Presented, and at Cristmass, it will be demanded again. The whole will not amount to less I suppose than an hundred Guineas. Congress think not of these kind of demands. Perhaps some of them would rather think they ought to be refused—let them try.
     
     
      Saturday 13th
     
     Mr. Storer came to town from Hampstead and told us of the arrival of Calliham. He had received Letters we have none yet.
     
     
      Sunday, 14
     
     In the Morning Monsieur le Tombe called upon us just arrived from Boston, in Calliham. He brought Letters for Pappa but Mamma nor myself have received a single line.
     We dined to day by invitation with Dr. Jebb and Lady. The company was not large. No Ladies except ourselvs. Dr. Jebb is an Irishman for which reason he is so greatly interested in the Present Commercial arangements with that Country. There were 4 Gentleman of the Party. Dr. Brocelsby, is an Englishman, the redness of whose face and the blackness of his habit did not form that pleasing contrast which sometimes pleases us. He is Said however to be a very sensible Man and Great in his Profession. He was moderate. There was one flaming son of St. Partrick. He had got his dinner some where else, and when we went to table had nothing to do but talk, and so improved his faculty of speach that he stund the rest of the company. Such Prejudices against the French Nation, I never heard. The Country its Government Laws, manners, customs &c. were atacked by him without reason Prudence or good sense. He was very voilent upon the American War also. He approved the independance of America because it could not be avoided by this Country but attributed to the fault of their Generals that we were not conquered. He would have granted the independance at first, and then have attacked the French. He could bear to see America independant but he could not support it, that France should be at peace. Every Englishman and Irish Man too I suppose thinks he has a right to Condemn or oppose the measures adopted by the rulers, as they seem fit in his Eyes. My Lord North Mr. Fox, &c. were condemd without Jury. In fine there was nothing that did not receive his disapprobation in the line of Politicks. When your father was speaking or appeard as if going to speak, he was all attention. I feard he would sometimes make Poppa warm, by his ignorance of our Country, and at the same time giving his Wise opinions respecting the War. There was another Irish Gentleman Present who seemd more reasonable. He did not say much.
     The 4th. Gentleman was an Englishman, a Mr. Remain. He was young, and appeard to be possessd of a degree of Modesty bordering upon diffidence. He said but little. What he did discovered good sense but not unprejudicd opinions. He was Silent while diner but at the desert found his tongue. I was seated next him at table, and he began by inquiring how long I was in France. He had been there, but viewed every thing I found with an Eye of prejudice. Paris was not so fine a City as London, the French Ladies he was sure could not be agreeable in the Eyes of the English, and in all he found a preference to this Country. I had like to have been in the sittuation of the Chevelier, who thought Mrs. Bingham belonged to Boston when he gave the preference to that part of the Continent to any other, for before I sat down to table I had conceived an opinion that this gentleman was a Native of France but had been long in this Country. From his Name, complexion, and manners I was led to Judge thus, and I thought myself perfectly safe in the preference I shold give to that Country. But I soon found that I had a rong idea, for he was veryly English. Both the Dr. and Mrs. Jebb, spoke highly in his Praise of his abilities good sense Judgment &c., and I was willing to beleive them. Thus you have some account of the company. Were I to attempt a description of Mrs. Jebb, I should find myself unequal to the business. Perhaps you never saw just such a looking Woman. If you have seen Miss Polly Palmer you have seen good Nature, softness, and sweetness of Countenance when compared to this Lady, but dont show Miss P—— P—— this. The Dr. is said to be a very Wise sensible Man, that he is an agreeable one, I can assure you. He says he wants to go to America and does not think it impossible that he may make the tour of America. Poor Man looks as if he was not intended long as an ornament to Learning, or Science: his Health is very Poor.
     
     
      Monday 15
     
     My journal says, thus. Alas how frequently have we cause to observe upon what slender foundations we have raised our hopes of happiness and yet no sooner than the Ilusion of one prospect vanishes than we are building upon their ruin our future hopes, and this from a full confiction that it is necessary to cheat ourselvs thus. For three Months past I have been looking forward to the arrival of the July packet in hopes that it would bring the pleasing account of the arrival of my Brother. For three weeks past the anticipation of this and the hopes of receiving Letters from him have employd most of my thoughts wishes and expectations—but the packet has arrived without any account of my Brother. Thus at one moment all my pleasing prospect vanishes, and I have now to build other hopes and anticipate from other scources this pleasure.
     Mortifying reflection that we are not permitted to look forward with any degree of certainty even to the next hour. Blind unthinking ignorant beings we are, yet Proud Vain selfsufficient arrogant and presuming. What is happiness? what is misery? How Poor a title have we to the former, and yet how little do we think of the latter.
     
     
      Monday Tuesday 16
     
     We had a company of Gentlemen only to dine with us. Mr. David Hartly, dressed as usual. Pappa asked him what he thought of the Massachusetts Navigation act. He said if the two Countries wished to be at variance he thought it very well. He would venture to Prophesy, that it would be the means of destroying every all Navigations acts whatever. He would not venture to say it would be done either one two or three years, but he firmly beleived that it would eventually be the effect of it. Pappa proposed to him in a banter that they shold undertake to repeal them, as his Commision for making a treaty of Commerce still existed. But he said that depended upon the higher Powers. He was willing however.
     Mr. Barthelemy the Charge des affaires, from France, was one of the company. Tho he has been in this Country a year and an half he does not pretend to speak English. His appearance has nothing very striking in it. His dress and Manners are Englasied. There is nothing very pleasing in them. Dr. Jeb, and Dr. Brocelsby dined with us, and your friend Mr. Murry. He seems to be in Poor Health and his spirits appear affected I think by it. He does not talk so much, nor discover so great a portion of vivacity as when I saw him last year. We talked about you, hoped you had arrived, yet wished you were here. Mrs. Temple and her Daughter drank tea with us. Mrs. T—is not gratified with the prospect of going out to America at all. They sail, the next week. I do not wonder at her reluctance at all.
     
     
      Monday 22d
     
     There is a new Play lately given at the Hay Market called (Ill tell you what). Much has been said in its Praise. It was written by a Lady two which you may be sure, in the Eyes of all Persons of discernment, is in its favour. Mr. Short said he should have returnd to France with a Poo opinion of the English Stage if he had not seen this Peice. Mis Farren Play as Principle character in it and Mr. S—observed she was the only Woman he had seen in England who knew she had Eyes. He was much pleased with her. I think she is the best actress I have seen upon the Theatre stage. They are in General, terrible. I often think of Mrs. Binghams comparing the Actors and Actresses upon the English stage to the stormitans—and must acknowledge that when compared with the French they appear nearer to resemble the former. Pappa went this Evening to see the New Commedy. It is rather what the French call a drame, some scens are said very affecting and others very comic. A Gentleman who had seen it told me that if one went to see it with an intention of becomeing critick they mingt find many faults, for he said, only think it was written by a Poor Woman, but if one went to see it and be pleased, he had found no peace which had given him so much pleasure.
     A Letter from Mr. Jefferson, came by the Post to day. He writes in sypher, and when there is nobody elce to desyper I have the agreable task. I am paid perhaps for my trouble by knowing what is written. “He say the Cardinal Prince of Roan is confined to his Chamber under Guard for reflection on the Queen, who was present in Council herself on his examination the first time She was ever there—and the first instance of so high an eclesiastical character under acted force.”
     They are propagating reports here that American Ships are capturd by the Algerines, but whether true or false is not known or whether to raise the insureance is not known. Your father thinks the latter is the Plan. He has no accounts of any. Mr. Lamb, who was sent by Congress to go to Algiers has never been herd of, this side the Water. Your father and Mr. Jefferson think it so necessary that something should be done that they think of sending some other Person. Mr. Barcley offers to go, but whether he is accepted I dont know.
     
     
      Tuesday 23d
     
     To day we had a large company to dine of Gentlemen and Ladies. The Baron de Linden, an old Womanish kind of a Man this, and a Dutchman. I have often heard that every thing was clean in a Dutchmans house but his Wife. Were I to form a judgment from this Man, I should think that the Husband ought also to be accepted for I never saw him decent in my Life. He goes to Court with a beard that looks as if it had not felt a razor for a week—and his ruffles look as if he did not often pay for their washing. I think one may easily discover strong traits of the character attributed to his Country Men in General perhaps universally for one may easily discover by little things the ruling Principles of the Mind and those which influence the Conduct of People. Mr. Mrs. and Miss Paradise, were a part of our company. Mrs. P——discovered as many traits of singularity as ever. I beleive the Womans head is a little turnd. She has a Wondrous knowledge of Great Folks. Charles Storer was quite diverted with her. She had a great deel of conversation with him, and her manners were so particular that he says, he dreampt of her all Night. She inquired of him who was comeing as Ambassador from France in the place of Count D’adamar whose health will not permit his return. He told her the papers mentiond Monsieur la Baron de Bretuil. Bretuil, Bretuil—Breteuil, remember Bretuil said She to her Daughter who sat next her, and turning to him again and said, I am going to ask you a very impertinent question and hope you will not be affronted. Pray what was the Name of that Gentleman who is said to be comeing Ambassader from France? The Baron de Bretuil, answerd he again, and She repeated it as many times. But her manners and actions are so singular that you must see her to have any idea of them.
     Mr. and Mrs. Copely, Mrs. Church, and a Mr. James Smith, from Carolina, a distant relation of Mammas who is going to France to pass a twelvemonth, Mr. Trumble and Dr. Bancroft made the company. The Dr. has just arrived from Paris, where he has been ever since we arrived here. Tis not the Custom in this Country for the Company to Leave you as soon as diner is over as it is in France. For sociability I prefer the Custom here, for ceremony I shuld choose the French Custom. But you know one must give in to all these kind of fashions, in every Country, for you can neither invite them to stay longer in France nor desire them to go sooner here. They parted about ten oclock. There are a kind of assemblys here called routs, were the name changed I should not dislike them. A Lady sets apart a particular day in a week when She is to be found at home and her acquaintance who wish to see her, call upon her that Evening, or She sends invitations to whatever Gentlemen or Ladies She pleases. Cards are usualy introduced after tea and those Play who choose. Others who do not, let it alone. And at ten or Eleven the company Leaves her. The Lady of the House never Plays herself, and it is a kind of rule that if you Play at one House, you must at every one, at which you visit in this Way. This Mrs. Paradise has a Musical Part every sunday Eve. Miss P—— Plays, and she has a Number of Gentlemen and Ladies of her acquaintance who sing and Play, who visit her that Evening. She has no Cards. She has often told Mamma and myself that she is allways at home of a sunday Eve, but we have not yet ever visitted her, nor I dont suppos ever Shall.
     
     
      Fryday 26th
     
     A Monday last Count Sarsfeild called upon Pappa. He has lately returnd from the Country, where he has been with some of his friends. Pappa asked him to dine with him a tuesday, but he was engaged but proposed dining with us this day, upon which Pappa invited the Baron de Linden and Mr. Barthelemy to dine with him. We received afterwards a Card to dine with a Mr. and Mrs. Smith who Live at Clapham. He is a Member of Parliament, and Married a Miss Capes. A Brother and two sisters of this Lady Live also at Clapham. They have all visitted us, and seem to wish for an acquaintance. This is the second invitation to dine which we have had and been obliged to refuse. I was sorry, that it so happened to day, because I shuld like to visit every Person who invited me, but it was unavoidable. The Baron de Linden did not come. Count Sarsfeild and Mr. B dined with us, quite in a sociable way. A Mr. Crew from Virgina and Mr. Charles Bullfinch were all the company. The Count is allways in good spirits and very entertaining you know. He was more so to day than I ever saw him, for he was not under any restraint from Company. Mr. B—— felt quite at home too, and was very clever. The other and the enclosed Letter is from a friend of yours we suppose. It was sent us by Mr. Roggers. Pappa has inquird of Mr. Bartlemey and Count Sarsfeild, if they know the French Minister at Naples, but they did not seem to feel themselvs authorised to give any Letters. If you wish to write him I will put your Letters, into the Care of Mrs. Roggers.
     
     
      Fryday September 1st 2nd
     
     This Morning Mrs. Wright came and breakfasted with us. I never heard her converse so rationally in my Life. She asked if we had heard of your arrival and sayd to Mamma do you know that I predict great things of your son—and spoke much in your praise. I shall like her better for the future, I need not tell you what, but save your vanity. The Mrs. Smith, from whom we had an invitation to dine, called upon your Mamma, but she being dressing I went down. There was with her a Mis Brailsford—and they provoked me by their ignorance of us. Which Country, said Miss B—— do you like best France or this. I told her I preferd some things in each—but surely said She you prefer this Country to America. Indeed Miss answerd I, I do not. You must think this the finest Country, the Cultivation is greater and every thing superior. That may be, but I have friends and Connections in America that will ever make it dear to me. Tis not merely the place which I regard, tis what friends and acquaintancees I find.
     
     
      september 5th. Monday Morning
     
     Last Night I wrote you thus far, but had not spirit to proceed. This Morning just as I went down to breakfast one of the servants came up with a huge packet, with Mr. Churchs Compliments. I was so rejoiced as I cannot tell you how. Your hand writing was first sought for, and as soon as found the seal broke, where I found your two Letters N 3, and 4, and such a feast as it was, no one thought of tea toast or bread and butter, for an hour, quite sattisfied with the food for the mind. And now I have perused, them and gained a little and got a little over the agreeable flutterations and heart beetings I am prepared to acknowledge their receipt to thank you for your punctuallity to chide you for not having been more particular to excuse you for this time, and to give you a little sisterly advice, and many more things which Shall follow. 1st. Monday Morning sep. 5th. 1785. Nine oclock, received from Mr. Church your Letters, after a passage of only 1 Month, which heightend their vallue, much. 2d. Your punctuallity in writing on Ship Board, leads me to hope you will never forget your promises, and that I shall know something of you every day, and thus encourage me to pursue my diary, which sometimes I fear is too minute, but you shall determine its continuance. 3dly. to Chide you for not having told me more about the folks you became acquainted, than their Names. I wanted to hear your comparisons, and your remarks, upon every one, in Short I wished you only to have thought aloud, to me. I was a little surprised to hear Miss Sears termed a Wit. She was not called so in Boston I beleive. My idea of her was that she possessed a simplicity, more amiable than smartness. I wished to have heard your remarks upon Mr. R——. I have seen him but have not the slightes personal acquaintance with. I have heard his character, perhaps not justly described, but I can excuse you because I know when one first arrives, in a strange place, we feel, puzled, hurried. The attentions we receive demand much of our time and attention. Now for my advice. As I feel myself so much interested in your following it I hope you will excuse it. You are a young Man, with a warmpth of temper which you leads you to judge rather prematurely and to condemn without sufficiently considering the for and against. Think this not a harsh accusation. You supposed I had neglected you when you found Mr. Cursen had no letter for you—the Gentleman had seen me, and it was quite unpardonable that I did not write. Now, you must have given place in your mind to an Idea disadvantageous to me, and as it was not just I must feel myself injured by it. Appearances were in your favour I’ll allow, but as I wish you to avoid the painfull idea of my inattention to you, I must beg in future that you would weigh possibilities in future, and Ill tell you whathow it happend that Mr. C. Carred you no Letter. The unsettled situation we were in the Continued visits made us, and the Whole suit of adventures enough to puzzle the Brain of a Philosopher, did not prevent me from writing. I had finished my Letter and seald it for Mr. Cursen, but Colln. Smith who had promised to deliver it to him happend to forget it, and he Curson left town, without it. Now, please to retract as I know it is not plasing to retract, I will excuse you provided you will consider the next time before you condemn. The letter I forwarded immediately to Mr. Williamos to go in the June packet and he informs me that he inclosed it to a friend, who would deliver it if you were at N. York when the packet should arrive and if you were gone on, would forward it to you. In a few days I wrote you again and Colln. Smith inclosed my Letter to Mr. King, since which I have written too long letters besides this—which is N 6.
     I fear your Passage was long and disagreeable, your passengers not the most agreeable, neither. I know well how painfull a Life on Ship board is, even where every one indeavours to make it tolerable. The insipid sameness, which must forever reign, must be tiresome, and an impatient disposition must suffer more than I can have an idea of. But you are safe landed, Heaven be praised, and in health. Take care to preserve it. Great attention will be necessary, for you. I am happy that you found so many friends, and were shewn so much attention, for nothing is so pleasing, whether it arrises from our own merit or our connection with People of merit. I have sometimes thought that we are better pleased with those attention which we receive upon account of our friends than those paid merely to ourselvs. In some cases, I have been assertaind of the preference, and beleive it will allmost pass for a general rule. Why is it that our American Ladies, are so fond of connections with foreignors? I confess it does not strike me in an agreeable point of view. There are no People, easier deceived than we are, I beleive nor, none more easily daizled by Glitter and Show. But they should remember that
     
      Not all that tempts your wandring Eyes
      And heedless hearts, is lawfull prise,
      Not all that Glissters Gold.
     
     The National Characters are very strongly impressed upon most People, yet I would not venture to pass upon any without exception, for there are Men from every Nation untinctured by the Characteristick vices, or foibles of it. Tho ninety Nine in an hundred, Dutchmen May be Misers, avaricious, and, mean spiritted, and the same proportion of Englishmen, surly Ill Natured, prejudiced and self Drunkards, the Spainish Jealous and revengefull, the French, flighty inconstant and insincere, yet I would not venture to affirm that either of these Characters were universal in their Different Countries, for the one in an hundred may posess the virtues of each, and be exempt from any real vices.
     Your Father wishes that some person would except the embassey to Holland, for something or other is continually presenting to teise him, which an Minister there would releive him from. Tis hard that he should be tormented with so many perplexities which the attention of Congress might releive him from.
     You will hear accounts of the season from the Papers. The drought has been excessive, especially in France. They endeavourd to furnish themselvs with fodder from this Country, but, it was obliged to be prohibitted here. Count Sarsfeild said the other day, that he knew not what to do, the ensueing Winter. If he stayd in Paris, he should be put to it to keep his horses, and if he went into the Country it would be worse, and added that a great Number of Cattle must be killed, for want of provender. Every thing here is dearer than usual, on account of the drought. Tho the late, plentifull rains have been of vast service, fruit here is Scarce and dear as well as far from being Good. We have given, sometimes half a Guniea for a Mellon, and sixpence a peice for every peach. This must sound very surprising with you Now.
     Miss Van Berkel, must have had a disagreeable time I think. The Ladies, make remarks, and perhaps triumpth, if there is opportunity. They had better appear conspicuoes for their Candour, for their is not a more amiable principle trait in the Character of a Lady, and, prove themselvs superior, by their behavour towards her, than a greater degree of beauty could render them.
     
     
      Tuesday september 13th
     
     Charles Storer procastinate from day to day his departure. He now says he shall go tomorrow certainly but it may be the latter part of the week. I am very glad that I set my last by Lyde. I am sure he may make half his passage before, this young Man sails. The last week nothing took place to tell you of, except what Mamma has writen you, that Mr. Barcley and Mr. Franks, are going to Algiers, and that the latter is here at present, waiting for his instructions from your father. Very unfortunately the day after his arrival, your father was seized with a violent inflamation in his Eyes, that rendered writing all most impracticable. And Mr. Smith has not yet returnd from his tour. But perhaps I have never yet told you where he has gone, and I now inform you, to Berlin to be present at the King of Prussias reveiw. We expect him soon.
     We fear that you will not have so frequent opportunities to write us from Boston as we shall wish to hear from you, therefore request that you will write by the Packet send your Letters to some Member of Congress, and desire them to be forwarded by the English packet. Dont fail. You know how very sollicitous we shall be to hear frequently from you, and, you also know how apt People who get to America are to be inattentive. Let us not suppose it universall.
     I have sent you by Mr. Storer a box containing a pd of sealing Wax. I think it is good. You will see from whence it came, and think it a Modest way of begging. When we first arrived we had continual applications of this kind. They are at present less frequent. Your Books and watch Chain I have also put into the Care of Mr. Storer. If there is any thing which you want and it is in my Power to send it you, write for it. In return I request, a lock of your hair, which I forgot to have before you left us. I dont mean, Sampsons locks, nor, a lock from your Eye brows, and hope you will not demand mine in return.
     I do not recollect at present any news, or any thing interesting to communicae. And as my Letter I fear is already so long as will tire your patience I shall haste to subscribe myself your affectionate sister
     
      A Adams
     
     
      I thank fortune we are not dependant upon the favours nor Smiles of Majesty, nor think ourselvs servilely dependant upon their customs, so we will act as we like, and bid them defiance not fearing Mob or any thing else. Your father says he observes a fear in every one of the Foreign Ministers of being known to have any intimacy with him least they should be mob’d. One would not like to be in danger to be sure. I should as willingly put myself at the Mercy of so many savages as to the Mobility in this Country. But all this is high treason so keep it to yourself.
     
    